Order entered November 5, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01263-CV

                         IN THE INTEREST OF O. G., A CHILD

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-07867

                                          ORDER
       We GRANT appellant’s October 31, 2013 motion to extend time to file notice of appeal.

The notice of appeal filed August 29, 2013 is considered timely for jurisdictional purposes. We

DENY appellee’s October 31, 2013 motion to dismiss for lack of jurisdiction as moot.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE